UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-1631


SHARIF SIMMONS,

                  Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:13-cv-00266-TMC)


Submitted:   October 31, 2014               Decided:   November 17, 2014


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sharif Simmons, Appellant Pro Se.        Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharif       Simmons       appeals      the      district        court’s       order

accepting     the    recommendation            of     the        magistrate        judge     and

affirming     the    Commissioner’s            denial       of    disability        insurance

benefits and supplemental security income.                             The district court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).               The magistrate judge recommended that

relief be denied and advised Simmons that failure to timely file

specific written objections to this recommendation could waive

appellate    review       of    a    district       court        order   based       upon    the

recommendation.

            The     timely          filing     of     specific         objections       to     a

magistrate       judge’s       recommendation          is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have       been      warned        of        the     consequences         of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also      Thomas     v.     Arn,       474   U.S.    140    (1985).

Simmons has waived appellate review by failing to file specific

objections       after    receiving          proper    notice.           Accordingly,         we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are      adequately        presented         in   the    materials




                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3